 Case 8:21-cv-01954-SDM-AEP Document 3 Filed 08/17/21 Page 1 of 2 PageID 7




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION


RICHARD CORSI

        PLAINTIFF,
                                                       Case No.: 8:21-cv-1954-SDM-AEP
v.

UNITED STATES OF AMERICA

        DEFENDANT.

______________________________/

                                    AMENDED COMPLAINT

        COMES NOW, RICHARD CORSI, hereinafter “Plaintiff”, by and through undersigned

counsel, and files this Amended Complaint against the UNITED STATES OF AMERICA,

hereinafter “Defendant.”

     1. Plaintiff is a citizen of Florida, resident at 2900 66th St. N, St. Petersburg, FL 33710.

     2. Defendant operates a United States Postal Service office located at 1275 66th Street N, St.

        Petersburg, FL 33710.

     3. This Court has jurisdiction pursuant to 28 U.S.C. § 1346(b)(1).

     4. Pursuant to the Federal Tort Claims Act (FTCA) Procedures a notice of claim was sent

        and received by the Defendant November 16, 2020. Additional records requested were

        sent and received February 18, 2021. The Defendant had until May 16, 2021 to respond

        to the claim. As of the date of filing, no response has been given. All conditions

        precedent have been performed.

     5. On April 1, 2019, the Plaintiff was attempting to enter the above-mentioned USPS office

        to have mail sent off.
 Case 8:21-cv-01954-SDM-AEP Document 3 Filed 08/17/21 Page 2 of 2 PageID 8




   6. At that time and place, he fell off the sidewalk where there was a gap in the guard rail and

       where the sidewalk was narrowed due to a pillar.

   7. As a result, he sustained multiple injuries.

   8. Defendant owed Plaintiff a duty to keep its premise in a safe condition for invitees.

   9. Defendant breached its duty to Plaintiff by failing to keep its premises in a reasonably

       safe condition and failing to warn of the dangerous condition.

   10. Defendant’s breach was the proximate cause of the injuries sustained by the Plaintiff due

       to his fall.

   11. Based on the foregoing the Plaintiff is entitled to the damages set forth in the prayer for

       relief below.

       WHEREFORE Plaintiff demands the following relief: compensatory damages, expenses

of hospitalization, costs of suit, future medical expenses, lost and future wages, pain and

suffering, loss of the capacity for the enjoyment of life, and any other relief this Court deems

appropriate.

                                 CERTIFICATION OF SERVICE

       I HEREBY CERTIFY that on the August 17, 2021, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to the following:

UNITED STATES OF AMERICA
Office of Chief Counsel VA Regional Office
3322 West End Avenue, Suite 509                      /s/Andrew J Plagge
Nashville, TN 37203                                  ANDREW J PLAGGE, Esq.
                                                     (FBN 106590)
                                                     Denmon Pearlman
                                                     520 2nd Ave. South
                                                     St. Petersburg, Florida 33701
                                                     727-493-5610
                                                     injury@denmonlaw.com
